WATSON, District Judge.
In this case the defendant, a nondefaulting party, made application for stay of proceedings until arbitration has been had, under the United States Arbitration Act, § 3, 9 U.S.C.A. § 3.
Plaintiffs filed in combination a motion to dismiss the application for stay and an answer alleging the illegality of the wage agreements set out in the application.
After due and careful consideration of the contents of defendant’s application for stay and of the contents of plaintiffs’ motion and answer and of arguments and briefs of counsel, I am satisfied that the issue involved in this suit is referrable to arbitration under the wage agreements referred to. Watkins et al. v. Hudson Coal Co., 3 Cir., 151 F.2d 311; Donahue v. Susquehanna Collieries Company, 3 Cir., 160 F.2d 661. Therefore, the following order is made.
Now, April 24, 1947, plaintiffs’ motion to dismiss defendant’s application for stay is denied, and the trial of this action and all further proceedings therein are stayed until arbitration has been had, in accordance with the terms of the agreements between the parties set out in plaintiffs’ application for stay.